IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIE DAVIS,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2127

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 21, 2016.

An appeal from an order of the Circuit Court for Madison County.
Andrew J. Decker, III, Judge.

Willie Davis, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm the denial of Appellant’s postconviction motion, entitled “Second

Motion to Dismiss.” However, the order denying Appellant’s motion for rehearing

also barred any further pro se pleadings. If a court wishes to impose a bar to future

pro se filings by Appellant, it must provide him notice and an opportunity to

respond through issuance of a show cause order. See State v. Spencer, 751 So. 2d
47, 48-49 (Fla. 1999). Accordingly, we reverse the portion of the order barring

further pro se pleadings, and remand for the court to comply with the requirements

of Spencer.

      AFFIRMED IN PART; REVERSED IN PART AND REMANDED.

WOLF, RAY, and MAKAR, JJ., CONCUR.




                                        2